Citation Nr: 1204909	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  05-03 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for heart disease, claimed as cardiac transplantation, as secondary to the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to August 1976.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in June 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This case was remanded in October 2007 and April 2010.  The requested development having been completed, the case is now before the Board.


FINDINGS OF FACT

1.  By a rating decision dated in June 2011, the RO granted service connection for heart failure, status post-heart attack and transplant, evaluating the disability as 100 percent disabling, from April 18 to September 1, 2003, and as 30 percent disabling effective September 2, 2003.  The veteran has not appealed the evaluation or the effective date assigned.  

2.  There is no longer a controversy regarding the benefit sought as to the issue of entitlement to heart disease, claimed as cardiac transplantation.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board pertaining to the claim of entitlement to service connection for heart disease, claimed as cardiac transplantation.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to the veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 38, United States Code, are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in proceedings and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Withdrawal may be made by the Veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c) (2011).

Concerning the issue of entitlement to service connection for heart disease, claimed as cardiac transplantation.  The Board notes that by a rating decision dated in June 2011, the RO granted service connection for heart failure, status post-heart attack and transplant, evaluating the disability as 100 percent disabling, from April 18 to September 1, 2003, and as 30 percent disabling effective September 2, 2003.  The veteran has not appealed the evaluation or the effective date assigned.  And, in fact, the Veteran's representative, in a November 2011 Informal Hearing Presentation, stated he was unable to locate a notice of disagreement as to the June 2011 rating decision and requested that the claim be dismissed. 

As a result, the RO's decision has fully resolved, and thus has rendered moot, the administrative claim on appeal to the Board.  Therefore, having resolved the Veteran's claim in his favor, there is no longer a question or controversy remaining with respect to entitlement to service connection for heart disease claimed as cardiac transplantation.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.


ORDER

The claim for service connection for heart disease, claimed as cardiac transplantation is dismissed.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


